DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
Claims 26-31, 34, 36-42 and 44 have been examined.
Claims 1-25, 32-33, 35, 43 and 45 have been canceled by the Applicant.
Response to Arguments
Applicant's arguments filed on 11/08/2021 have been fully considered but they are not persuasive.
With respect to 112(f) claim interpretation, Applicant is of the opinion that claim does not invoke 112(f). However, Examiner respectfully disagrees.
The claim 26 invoke 112(f) because the claim limitations uses a generic placeholder (i.e. server) that is coupled with functional language (i.e. configured to…) without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Therefore, claim interpretation is maintained.
With respect to U.S.C. 112(a), Applicant states ““payment card subscriber management server,” and “third message” are incorrect as support exist in the Specification”. However, Examine respectfully disagrees. 
Applicant failed to cite any portion from the specification to show support of the claimed limitations. Therefore, rejection is maintained.
With respect to U.S.C. 101 rejection, Applicant is of the opinion that Examiner failed to clearly identify the abstract idea and claims are not similar to any of the enumerated examples for certain methods of organizing human activity. Examiner improperly abstracts Applicant’s detailed claims to “forwarding a transaction message to a merchant” in an attempt to fit the claims to an abstract idea. Further, the alleged abstract idea is clearly integrated into a practical application and recite significantly more. However, Examiner respectfully disagrees.
Firstly, Examiner unable to locate the language “forwarding a transaction message to a merchant” as Applicant state in an attempt to fit the claims to an abstract idea. Therefore, arguments are moot.
Secondly, claims are directed to facilitating a transaction which is an abstract idea. As claim recites such as receiving transaction message from user device, verifying user details and standing, translate the message, locating/determining a merchant, sending transaction message to the merchant, generating approval request and transmitting the approval message to a payment card company for approval. This is business processor which deals with commercial interactions including advertising, marketing or sale activities and more specifically involves facilitating a transaction. The use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)).
As discussed above, taking the claim elements separately, the processor, non-transitory storage media and POS device perform the steps or functions of receiving transaction message from user device, verifying user details and standing, translate the message, locating/determining a merchant, sending transaction message to the merchant, generating approval request and transmitting the approval message to a payment card company for approval. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of facilitating a transaction. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the rejection is maintained.
With respect to U.S.C. 103, Applicant is of the opinion that prior art fails to teach “transmitting to a payment card company server, the third message, the payment card company server configured to determine that a transaction authorization request received by the payment card company server from a media server and that includes the media device ID was generated by an authorized media device based at least on part on determining a decryption key based on the media device ID, the third message and the transaction authorization request”. However, Examiner respectfully disagrees. 
Firstly, with respect to “the payment card company server configured to determine that a transaction authorization request received by the payment card company server from a media server and that includes the media device ID was 
Secondly, claim limitation is indefinite (See rejection below).
Thirdly, in view 112 rejection, Goldthwaite discloses: transmitting to a payment card company server, the third message for approval (See paragraph 0037 and 0042). With respect to “the payment card company server configured to determine that a transaction authorization request received by the payment card company server from a media server and that includes the media device ID was generated by an authorized media device based at least in part on determining a decryption key based on the media device ID, the third message and the transaction authorization request” is intended use language and it has been held a recitation of the intended use of the claimed invention must result in additional steps/functions. See Bristol-Myers Squibb Co. v. Ben Venue Laboratories, Inc., 246 F.3d 1368, 1375-76, 58 USPQ2d 1508, 1513 (Fed.Cir. 2001). Additionally, language that suggests or makes optional but does not require a method step/function to be performed or does not limit the claim to a particular structure ..." "MPEP § 2103 I C states that language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. An example of such language includes statements of intended use or field of use (MPEP §2103 I C).
Therefore, rejection is maintained.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: payment card company server configured to… in claim 26.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 26-31, 34, 36-42 and 44 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
In the instant case, claims 26-31, 34 are directed to a payment card subscriber management server and claims 36-42, 44 are directed to a method. Therefore, these claims fall within the four statutory categories of invention. 
The claims recite facilitating a transaction which is an abstract idea. Specifically, the claims recite “receiving a first message …; verifying (a) user details…; translating the tag number to a SKU…; determining …; sending a second message…; generating a third message…; transmitting…, the third message…”, which is grouped within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve a series of steps such as receiving transaction message from user device, verifying user payment account information, translate the message, locating/determining a merchant, sending transaction message to the merchant, generating approval request and See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims such as, one or more processors, user media device, and server merely use a computer as a tool to perform an abstract idea. Specifically, the processor, user media device and server from claims perform the steps or functions of receiving transaction message from user device, verifying user payment account information, translate the message, locating/determining a merchant, sending transaction message to the merchant, generating approval request and transmitting the approval message to a payment card company for approval. The use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of one or more processors, user media device, and server, to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of facilitating a transaction. As discussed above, taking the claim elements separately, the processor, non-transitory storage media and POS device perform the steps or functions of receiving transaction message from user device, verifying user payment account information, translate the message, locating/determining a merchant, sending transaction message to the merchant, generating approval request and transmitting the approval message to a payment card company for approval. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the 
Dependent claims further describe the abstract idea of facilitating a transaction. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 26-31, 34, 36-42 and 44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that 
Claim 26 recites “A payment card subscriber management server comprising: one or more processors; a communication module couple to the one or more processors….the communication module cause the one or more processor to perform a method comprising: receiving…; translating…; determining…; sending…; generating a third message…; and transmitting to a payment card company server…”. However, specification is silent with respect to “generating a third message…; and transmitting to payment card company server” performed by the payment card subscriber management server. 
Specification discloses: Upon receiving message 516, merchant server 520 is operable to generate message 524 which includes a payment authorization request and the media device ID to a payment card acquirer payment server 528. The payment authorization request of message 524 further includes the payment card account information. Server 528 is then operable to determine a corresponding payment card processor server 536 and to send message 532 to corresponding payment card processor server 536. Message 532 includes the payment authorization request and the media device ID of the media device 14 that generated purchase selection message 30 (See publication paragraph 0111), but does not recite generating and transmitting functions performed by the payment card subscriber management.
Claims 26 and 36 recite “the media device ID was generated by an authorized media device based at least in part on determining a decryption key based on the media 
Specification discloses: Based upon a received ID of the media device that generated the purchase selection message 30, server 636 is operable to select a corresponding encryption key from the mapping table to access the payment account information. If the selected encryption key allows decryption of the account information, then the media device that generated purchase selection message 30 is one that has an established association with the user payment account and is authorized (See publication paragraph 0133) but does not disclosed the limitation above.
With respect to Claim 36 “generating a third message including transaction identifying information associated with the first message…; transmitting to a payment card company server, the third message…” claim is silent with respect to what is performing these steps. The claim steps are broad enough to read on all possible entities performing the steps. Specification does not support all possible entities to perform the steps. Therefore, the specification does not support the full breadth of the claim. (LizardTech, Inc. v. Earth Res. Mapping, Inc., 424 F.3d 1336, 1344-45, 76 USPQ2d 1724, 1731-32 (Fed. Cir. 2005)).
Claims 27-31, 34, 37-42 and 44 are also rejected as each depends from claim 26 and 36.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 26-31, 34, 36-42 and 44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 26 limitation “payment card company server configured to” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “payment card company server configured to” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 26 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof. A review of the specification shows that the specification fails to clearly link or associate the disclosed structure, material, or acts to the claimed function such that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function. If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, 
Claim 26 directed to “A payment card subscriber management server comprising: one or more processors; a communication module couple to the one or more processors….the communication module cause the one or more processor to perform a method comprising: …” Claim further recites functions performed by payment card company server such as “payment card company server configured to determine…This renders the claim indefinite, because it is unclear whether the metes and bounds defined by the claim language are limited to the payment card subscriber management server or whether they are also include the payment card company server. (In re Zletz, 893 F.2d 319, 13USPQ2d 1320 (Fed. Cir. 1989), MPEP 2173.02 (III)(B)) which states “Examiners should bear in mind that "[a]n essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process”.
Claims 26 and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps/functions, such omission amounting to a gap between the steps/functions.  See MPEP § 2172.01.  The omitted steps/functions are: receiving by the payment card company server a 
Claim 36 directed to method performed by a server computer as claim recites “receiving by a server computer…; translating by the server computer …; determining by the server computer…; sending by the server computer…” Claim further recites generating…; and transmitting…, payment card company server configured to…” according to specification (paragraph 0111) these steps are performed by the acquirer server. This renders the claim indefinite, because it is unclear whether the metes and bounds defined by the claim language are limited to the server computer or whether they are also include acquirer server and the payment card company server. (In re Zletz, 893 F.2d 319, 13USPQ2d 1320 (Fed. Cir. 1989), MPEP 2173.02 (III)(B)) which states “Examiners should bear in mind that "[a]n essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process”.
Claims 26 and 36 recite “the media device ID was generated by an authorized media device based at least in part on determining a decryption key based on the media device ID, the third message and the transaction authorization request” it is unclear to one of the ordinary skill in the art because media device ID was generated based on determining a decryption key based on the media device ID. It means that media device ID is used to generate itself. Therefore, the claims are indefinite in the manner media device ID generates itself.  (In re Zletz, 893 F.2d 319, 13USPQ2d 1320 (Fed. Cir. 1989), MPEP 2173.02 (III)(B)) which states “Examiners should bear in mind that "[a]n essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process”.
Claims 28, 30 and 41, recite “media content is generated by the media server and sent to the user media device” and “tag number is generated by the media server”, Claims 26 and 36 from which claims 28, 30 and 41 depends from recite “A payment card subscriber management server comprising: one or more processors; a communication module couple to the one or more processors….the communication module cause the one or more processor to perform a method comprising: …” and “A method” performed by a server computer respectively. Claims 28, 30 and 41 recite steps/functions performed by media server. This renders the claims indefinite, because it is unclear whether the metes and bounds defined by the claim language are limited to the payment card subscriber management server and server computer respectively or whether they are also include the media server. (In re Zletz, 893 F.2d 319, 13USPQ2d 1320 (Fed. Cir. 1989), MPEP 2173.02 (III)(B)) which states “Examiners should bear in mind that "[a]n essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process”.
Claims 27-31, 34, 37-42 and 44 are also rejected as each depends from claim 26 and 36.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26-31, 34, 36-42 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Hilton (US 20080282283) in view of Goldthwaite (US 20040019564).
With respect to claims 26 and 36 Hilton discloses:
receive a first message from a user media device, the first message including (a) a tag number identifying an item, (b) a media device ID of the user media device, and (c) user payment account information for a user associated with the user media device (See paragraph 0029 and 0032-33);
verifying (a) user details in the user payment account information and (b) a standing of the user (See paragraph 0031, 0039-0040)
translate the tag number to a SKU number, the SKU number (See paragraph 0035); 
determine a merchant server based at least in part on the SKU number (See paragraph 0035), and
send a second message to the merchant server, the second message including (a) the media device ID, (b) the SKU number, and (c) associated price (See paragraph 0032-0033 and 0034-0035).
generate and transmit a message to a payment card company server including transaction identifying information (See paragraph 0039-0040)
Hilton does not explicitly disclose: SKU number having an associated price; the transaction identifying information including the media device ID of the user media device; and transmitting to a payment card company server, the third message, the payment card company server configured to determine that a transaction authorization request received by the payment card company server from a media server and that includes the media device ID was generated by an authorized media device based at least in part on determining a decryption key based on the media device ID, the third message and the transaction authorization request.
Goldthwaite discloses: generating a third message including transaction identifying information associated with the first message, the transaction identifying information including the media device ID of the user media device (See paragraph 0037 and 0042);  transmitting to a payment card company server, the third message for approval (See paragraph 0037 and 0042). Therefore, it would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the Hilton reference with Goldthwaite reference in order to provide strong authentication of a payment transaction.
With respect to “the user details in the user payment account information including credit limits, balances and pending transactions”, “SKU number having an associated price”, “that includes the media device ID was generated by an authorized media device based at least in part on determining a decryption key  Therefore, it has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).
With respect to “the payment card company server configured to determine that a transaction authorization request received by the payment card company server from a media server and that includes the media device ID was generated by an authorized media device based at least in part on determining a decryption key based on the media device ID, the third message and the transaction authorization request” is intended use language and it has been held a recitation of the intended use of the claimed invention must result in additional steps/functions. See Bristol-Myers Squibb Co. v. Ben Venue Laboratories, Inc., 246 F.3d 1368, 1375-76, 58 USPQ2d 1508, 1513 (Fed.Cir. 2001). Additionally, language that suggests or makes optional but does not require a method step/function to be performed or does not limit the claim to a particular structure ..." "MPEP § 2103 I C states that language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does 

With respect to claims 27 and 37 Hilton in view of Goldthwaite discloses all the limitation as described above. Hilton further discloses: wherein the SKU number includes an indication of the merchant server (See paragraph 0036) 
In addition with respect to “wherein the SKU number includes an indication of the merchant server” this is nonfunctional descriptive material as it only describes the data that is contained in the SKU number, while the data contained in the SKU number is not used to perform any of the recited method steps. Therefore, it has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).

With respect to claims 28 and 38, 40 Hilton in view of Goldthwaite discloses all the limitation as described above. Hilton further discloses: wherein information about the item is included in media content and the media content is generated by the media server and sent to the user media device prior to receiving the first message (See paragraph 0029 and 0035).

With respect to claims 29 Hilton in view of Goldthwaite discloses all the limitation as described above. Hilton further discloses: wherein the media content includes the tag number for the item (see paragraph 0029 and 0035) 
In addition with respect to “wherein the media content includes the tag number for the item” this is nonfunctional descriptive material as it only describes the data that is contained in the media content, while the data contained in the media content is not used to perform any of the recited method steps. Therefore, it has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).

With respect to claims 30 Hilton in view of Goldthwaite discloses all the limitation as described above. Hilton further discloses: wherein the tag number is generated by the media server (See paragraph 0029 and 0035). 

With respect to claims 31 and 42 Hilton discloses all the limitation as described above. Hilton further discloses: wherein the user payment account information includes a delivery address associated with the user. (See paragraph 0033).
In addition with respect to “wherein the user payment account information includes a delivery address associated with the user” this is nonfunctional descriptive material as it only describes the data that is contained in the payment account information, while the data contained in the payment account information is not used to perform any of the recited method steps. Therefore, it has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).

 With respect to claim 34 Hilton in view of Goldthwaite discloses all the limitation as described above. Hilton further discloses: wherein the item is of a type that can be shipped to a user delivery address included in the user payment account information (See paragraph 0033).

With respect to claim 39 Hilton in view of Goldthwaite discloses all the limitation as described above. With respect to “wherein the item comprises media content” this is nonfunctional descriptive material as it only describes the data that is stored in the memory and description of data is not used to perform any of the recited method steps. Therefore, it has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).

With respect to claim 41 Hilton in view of Goldthwaite discloses all the limitation as described above. Hilton further discloses: wherein the tag number is generated by the media server computer and provided to the user media device before being included in the first message by the user media device (See paragraph 0029 and 0035).

With respect to claim 44 Hilton in view of Goldthwaite discloses all the limitation as described above. Hilton further discloses: verify that the user payment account information is in good standing (See paragraph 0039-00340).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZESHAN QAYYUM whose telephone number is (571)270-3323. The examiner can normally be reached Monday-Friday 9:00AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 5712726708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZESHAN QAYYUM/Primary Examiner, Art Unit 3685